MEMORANDUM **
Anthony Barbieri appeals pro se the district court’s dismissal of his claims against Rio Suite Hotel & Casino (“Rio Suites”) pursuant to Federal Rule of Civil Procedure 37. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for discovery abuses, Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1052 (9th Cir.1998), and we affirm.
The district court did not abuse its discretion. Barbieri’s ongoing refusal to comply with his discovery obligations despite being ordered to do so demonstrates that he acted willfully and in bad faith. See Hyde & Drath v. Baker, 24 F.3d 1162, 1167 (9th Cir.1994). Rio Suites was prejudiced by Barbieri’s discovery abuses, particularly his refusal to be deposed, in that Barbieri’s discovery abuses deprived Rio Suites of access to information that it needed to adequately defend itself against Barbieri’s claims. See id. at 1166-67. Less drastic alternatives to dismissal were not feasible because Barbieri continued his abusive tactics despite having filings stricken, being assessed monetary sanctions, and being warned that his behavior would lead to dismissal. See id. at 1167.
We do not reach any of Barbieri’s contentions regarding the merits of his lawsuit because only the district court’s dismissal of Barbieri’s claims as a sanction for discovery abuses is before us.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.